MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                         May 06 2019, 11:05 am
regarded as precedent or cited before any
                                                                                   CLERK
court except for the purpose of establishing                                   Indiana Supreme Court
                                                                                  Court of Appeals
the defense of res judicata, collateral                                             and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Marshaun Bugg                                            Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Marshaun Bugg,                                           May 6, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2890
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt M. Eisgruber,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-0202-MR-59298



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2890 | May 6, 2019                            Page 1 of 4
                                         Statement of the Case
[1]   Marshaun Bugg1 appeals the trial court’s denial of his motion to modify his

      sentence to placement in a community corrections program. Bugg raises two

      issues for our review, which we restate as whether the trial court erred when it

      denied Bugg’s motion. 2 We affirm.


                                   Facts and Procedural History
[2]   On July 7, 2006, the trial court sentenced Bugg to sixty-five years in the

      Department of Correction following his conviction for murder. On November

      7, 2018, Bugg filed a “motion for alternative placement” with the trial court.

      Appellant’s App. Vol. 2 at 16. In that motion, Bugg stated that he “does not

      wish the Court to construe this Motion as a ‘Motion for Modification of

      Sentence’[;] Sentence Length to remain at present time and only alternative

      placement is to be considered herein.” Id. Bugg did not obtain the prosecuting

      attorney’s consent to his request for alternative placement. The trial court

      denied Bugg’s motion the same day. This appeal ensued.




      1
       There is confusion in the record over the spelling of Bugg’s name. We follow the spelling Bugg uses in his
      own signature.
      2
       Bugg’s purported issue that the trial court clerk somehow interfered with his motion because “DENIED”
      was later stamped on that motion is not supported by cogent reasoning, and we do not consider it. See Ind.
      Appellate Rule 46(A)(8)(a).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2890 | May 6, 2019                      Page 2 of 4
                                     Discussion and Decision
[3]   On appeal, Bugg asserts that the trial court erred when it denied his motion to

      modify his placement. In general, we review a trial court’s decision regarding

      modification of a sentence for an abuse of discretion. Johnson v. State, 36
N.E.3d 1130, 1133 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion

      occurs when the trial court’s decision is clearly against the logic and effect of

      the facts and circumstances before the court or when the court misinterprets the

      law. Id. However, where, as here, the question on appeal involves the

      interpretation of certain statutes, our review is de novo. Id.


[4]   Bugg’s request in his motion to the trial court notwithstanding, the trial court

      treated his motion as a motion for modification of sentence under Indiana Code

      Section 35-38-1-17. That statute states that a defendant who, like Bugg, has

      been convicted of murder (among other offenses) “may, . . . [a]fter the elapse of

      [a] three hundred sixty-five (365) day period” from the date of his sentencing,

      “file a petition for sentence modification” only if “the consent of the

      prosecuting attorney” is given. Ind. Code § 35-38-1-17(k) (2018). Our case law

      is clear that a request for a change in placement is a request for a “sentence

      modification” under that statute. Keys v. State, 746 N.E.2d 405, 407 (Ind. Ct.

      App. 2001). And the record is clear here that Bugg did not obtain the consent

      of the prosecuting attorney when he made his request for a change in

      placement. Accordingly, the trial court properly denied Bugg’s motion.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2890 | May 6, 2019   Page 3 of 4
[5]   Nonetheless, Bugg argues that the trial court applied the wrong statute to his

      motion to modify his placement. In particular, Bugg asserts that the trial court

      should have treated his motion as a request under Indiana Code Chapter 35-38-

      2.6, which applies to the direct placement of a defendant to a community

      corrections program at the time of sentencing. But we have long recognized

      that Chapter 35-38-2.6 “merely authorizes the trial court to suspend a sentence

      and place a defendant in a community corrections program at the time of

      sentencing . . . . [I]t does not allow the trial court to modify placement after

      sentencing.” Id. In other words, Indiana Code Chapter 35-38-2.6 did not apply

      to Bugg’s motion for modification of placement. Id.; see also I.C. § 35-38-2.6-

      3(a) (“The court may, at the time of sentencing, suspend the sentence and order a

      person to be placed in a community corrections program . . . .”) (emphasis

      added). Accordingly, Bugg’s assertion that the trial court erred when it denied

      his motion for modification of placement fails as a matter of law, and we affirm

      the trial court’s judgment.


[6]   Affirmed.


      Baker, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2890 | May 6, 2019   Page 4 of 4